Citation Nr: 1142269	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-19 436	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a bilateral eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a bilateral eye disability related to his military service.  Specifically, he asserts that in late 1977 or early 1978 while performing maintenance on a jet engine, he got fuel solvent in his eyes.  He later stated that the fuel solvent was tricoethylene.  He was taken to the hospital and his eyes were flushed for two hours.  The Veteran claims that he did not have a problem with his vision until after this incident.  

The Veteran's service treatment records reflect that he had 20/20 vision and did not wear glasses or contacts on his November 1976 examination and report of medical history.  In May 1977, the Veteran reported blurred vision after a car accident.  In March 1978, he complained that his distant vision was blurred and he had diplopia when lying down.  His eye structures were good and no apparent pathology was noted.  In April 1978, he was prescribed spectacles.  The Veteran marked "yes" on his November 1978 report of medical history when asked if he wore glasses or contact lens.

Although there is no documentation in the claims file that the Veteran had fuel solvent in his eyes, the Veteran is competent to report such and that he was taken to the hospital where his eyes were flushed.  He is also competent to report that he did not have problems with his vision until after his incident.  The Board finds his contentions credible as they are consistent with his military occupational specialty of jet engine mechanic.

The Board concludes that because the Veteran has been determined to be competent and credible to report an in-service injury to his eyes and there is evidence that he does wear glasses, a remand is necessary for a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA records dated from April 2008 to the present.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a bilateral eye disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral eye disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral eye disability is causally or etiologically related to getting fuel solvent in his eyes in military service (February 1977 to November 1978) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should consider the Veteran's competent and credible report that his eyes were flushed out for two hours after he got fuel solvent in them in late 1977 or early 1978 and that he noticed a decrease in his vision thereafter.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


